Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 27-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keleher 1,828,417 in view of Smiley 1,817,424. Keleher discloses 
a mounting clip for securing a length of pneumatic tubing having a diameter, the mounting clip comprising: a curved central portion forming a semi-circular cross section having an axis, the curved central portion having an interior end and an exterior end; an interior member having a proximal end and a distal end, the interior member integrally 
[AltContent: arrow][AltContent: textbox (curved central portion
interior surface
interior member (1))] 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (proximal end of exterior member
exterior member (18)
interior grip
distal end of exterior member
    flange (9))][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                                                        
    PNG
    media_image1.png
    321
    188
    media_image1.png
    Greyscale

              
[AltContent: textbox (upper portion
interior member (1)
base portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ( proximal end of exterior member
distal end of exterior member)]                             
    PNG
    media_image2.png
    459
    221
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (interior member (1)
distal end of interior member 
base portion)]                                       
    PNG
    media_image3.png
    236
    243
    media_image3.png
    Greyscale

[AltContent: textbox ( hole (9) in base portion)]



[AltContent: arrow][AltContent: arrow][AltContent: textbox (base portion
central expanding portion)]                                          
    PNG
    media_image4.png
    155
    179
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keleher to have included the central expanding portion, the base portion width is gretaer than the exterior member width. Smiley discloses that it is known to have a central expanding portion and the base portion width is greater than the exterior member width as taught by Smiley for the purpose of providing an equivalent means for attaching the device to a support surface is a mere design choice. The modified Keleher in view of Smiley teaches the central expanding portion and the base portion of the interior member are positioned beyond the distal end of the exterior member; the exterior member has a constant width along the exterior member longitudinal length and wherein the base portion width is greater than the exterior member width; the upper portion having a width and the base portion having a width being greater than the upper portion width, the central expanding portion expanding in width from the upper portion width to the base portion width. Keleher in view of Smiley discloses all of the limitations of the claimed invention except for the 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Keleher 1,828,417 in view of Smiley 1,817,424 in further view of Vani 3,596,392. Keleher in view of Smiley discloses all of the limitations of the claimed invention except for the keyhole integrally positioned near the interior member distal end. Vani teaches that it is known to have a keyhole (9) integrally positioned near the interior member distal end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keleher in view of Smiley to have the keyhole integrally positioned near the interior member distal end as taught by Vani for the purpose of providing a quick means of attachment to pre-positioned fastener on a support surface or as a more versatile means of attachment to a support surface by insertion of a fastener.  
Claim 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Keleher 1,828,417 in view of Smiley 1,817,424 in further view of Meyer 3,455,528. Keleher in view of Smiley discloses all of the limitations of the claimed invention except .  
Claims 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Keleher 1,828,417 in view of Smiley 1,817,424 in further view of Meyer 3,455,528 in further view of Moore 2012/0272483. Keleher in view of Smiley in view of Meyer discloses all of the limitations of the claimed invention except for the exterior member further comprises an interior surface having a plurality of laterally extending raised surface grips.  Moore teaches that it is known to have an interior surface having a plurality of laterally extending raised surface grips (218/220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keleher in view of Smiley in view of Meyer to have the exterior member further comprises an interior surface having a plurality of laterally extending raised surface grips as taught by Moore for the purpose of providing a means of holding the supported item within the clip preventing accidental removal. 
Claims 21-23, 26, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karisen D239147 in view of Smiley 1,817,424. Karisen discloses a mounting clip for securing a length of pneumatic tubing having a diameter, the mounting clip .  
[AltContent: textbox (central curved portion
interior end of curved portion
interior member
base portion )][AltContent: arrow]
[AltContent: textbox (exterior end of curved portion
exterior member
flange)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                
    PNG
    media_image5.png
    415
    264
    media_image5.png
    Greyscale

Karisen discloses all of the limitations of the claimed invention except for the central expanding portion, the base portion width is gretaer than the exterior member width. Smiley discloses that it is known to have a central expanding portion and the base portion width is greater than the exterior member width. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (base portion
central expanding portion)]                                          
    PNG
    media_image4.png
    155
    179
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karisen to have included the central expanding portion, the base portion width is gretaer than the exterior member width. Smiley discloses that it is known to have a central expanding portion and the base portion width is greater than the exterior member width as taught by Smiley for the purpose of providing an equivalent means for attaching the device to a support surface is a mere design choice. The modified Karisen in view of Smiley teaches the central expanding portion and the base portion of the interior member are positioned beyond the distal end of the exterior member; the exterior member has a constant width along the exterior member longitudinal length and wherein the base portion width is greater than the exterior member width; the upper portion having a width and the base portion having a width being greater than the upper portion width, the central expanding portion expanding in width from the upper portion width to the base portion width. Karisen in view of Smiley discloses all of the limitations of the claimed invention except for the 
the interior member axis and the exterior member axis is between 10 - 20 degrees;  the semi-circular cross section has a diameter of approximately .5 to 1 inch.  It would have been obvious matter of engineering design choice to one of ordinary skill in the art  before the effective filing date of the claimed invention to have modified Karisen in view In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Karisen D239147 in view of Smiley 1,817,424 in further view of Vani 3,596,392. Karisen in view of Smiley discloses all of the limitations of the claimed invention except for the keyhole integrally positioned near the interior member distal end. Vani teaches that it is known to have a keyhole (9) integrally positioned near the interior member distal end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karisen in view of Smiley to have the keyhole integrally positioned near the interior member distal end as taught by Vani for the purpose of providing a quick means of attachment to pre-positioned fastener on a support surface or as a more versatile means of attachment to a support surface by insertion of a fastener.  
Claim 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Karisen D239147 in view of Smiley 1,817,424 in further view of Meyer 3,455,528. Karisen in view of Smiley discloses all of the limitations of the claimed invention except for the keyhole integrally positioned near the interior member distal end. Meyer teaches that it is known to have a keyhole (36/38) integrally positioned near the interior member distal end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karisen in view of Smiley .  
Claims 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karisen 1,828,417 in view of Smiley 1,817,424 in further view of Meyer 3,455,528 in further view of Moore 2012/0272483. Karisen in view of Smiley in view of Meyer discloses all of the limitations of the claimed invention except for the exterior member further comprises an interior surface having a plurality of laterally extending raised surface grips.  Moore teaches that it is known to have an interior surface having a plurality of laterally extending raised surface grips (218/220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karisen in view of Smiley in view of Meyer to have the exterior member further comprises an interior surface having a plurality of laterally extending raised surface grips as taught by Moore for the purpose of providing a means of holding the supported item within the clip preventing accidental removal. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional clip members.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631